Citation Nr: 1639446	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-28 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

Entitlement to waiver of recovery of an overpayment of Chapter 33 (Post 9/11 GI Bill) educational benefits corresponding to the period from October 1, 2012 to July 31, 2013 in the amount of $19,110.75, to include the threshold question of whether the Veteran's waiver application was timely filed.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 2002 to October 2010.

This matter comes before the Board of Veterans' Appeals (Board) from decisions of the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans' Affairs (VA).


FINDINGS OF FACT

1.  Although the Veteran did not submit his application for waiver of the overpayment within 180 days following the date of the issuance of the June 2013 notice of indebtedness, the evidence reasonably indicates that the Veteran did not receive the June 2013 notice.  

2.  Recovery of the debt is reasonably shown to constitute undue hardship to the Veteran.       


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, his request for waiver of the overpayment of education benefits is considered timely.  38 U.S.C.A. § 5302 (a) (West 2014); 38 C.F.R. § 1.963 (b)(2) (2015).

2.  The criteria for waiver of the overpayment in the amount of $19,110.75 have been met.  38 U.S.C.A. §§ 5107, 5302(a) (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.501 (2015).        




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis
In October 2012, the RO specifically awarded the Veteran educational benefits to pay the costs of his attendance at the Institute of Cosmetology and Esthetics (i.e. the Institute) in Houston, Texas.  
The Institute had certified that the Veteran had been already charged $1002.00 in initial fees and the RO noted that as of October 2, 2012, the Veteran had $8,517.50 in tuition and fees remaining to be charged for the remainder of the academic year ending on July 31, 2013.  
Accordingly, the RO issued a tuition and fees payment to the Institute for $9560.00 to cover the entire academic year.  The RO also noted that the Veteran would be receiving $1471.50 per month for each full month of his training as a housing allowance, with a prorated amount being received for any partial months of training.  Additionally, the RO sent the Veteran an aggregate stipend of $1402.70 for books and supplies.  

An April 23, 2013 notice of change in student status from the Institute indicates that the Veteran claimed to have health issues.  It was noted that he had not made adequate attendance (i.e. he had been attending less than 75% of the time as required by the school and less than 22 hours per week as required by VA).  

Consequently, he had been terminated from the program due to unsatisfactory attendance.  

In a May 6, 2013 letter, the RO informed the Veteran that based on the change in his enrollment status at the Institute (i.e. the termination); he had been overpaid VA educational benefits.  It was determined that he had been overpaid $5241.97 in tuition and fees, $769.13 in books and supplies and $392.40 in housing allowance.  

In an updated May 15, 2013 letter, the RO noted that the Veteran had been assessed an additional tuition and fees overpayment of $2465 .78; an additional books and supplies overpayment of $550.57 and an additional monthly housing overpayment of $8,371.20. 

In June 8, 2013 letters, the VA Debt Management Center indicated that the Veteran was indebted to VA in the amounts of $8763.60, $7707.75 and $1319.70 respectively, corresponding to the amounts he had been overpaid for housing assistance ($8371.20 + $392.40= $8763.60);  tuition and fees ($5241.97 + $2465.78= $7707.75); and books and supplies ( $769.13 +$550.57= $1319.70).  

These letters also included notice to the Veteran of his appeal rights, including his right to request a waiver of the debts and the time limit for doing so (i.e. within180 days from the date of the notice letter).  

In his April 2014 claim, the Veteran requested that he be relieved of any current debt that had derived from his enrollment at the Institute.  He noted that after having health issues and becoming homeless, he informed the Institute in May 2013 that he would no longer be attending due to hardship.   

The threshold question in any claim concerning a request for a waiver of overpayment is whether the waiver request was timely filed.  Under the applicable criteria, a request for waiver of indebtedness (other than loan guaranty) shall generally be considered only if it is made within 180 days following the date of a notice of indebtedness issued by the VA to the debtor.  38 U.S.C.A. § 5302 (a); 38 C.F.R. § 1.963 (b).  
 
The 180-day period may be extended if the individual requesting waiver demonstrates that due to circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  38 C.F.R. § 1.963 (b)(2). If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the 180-day period will be computed from the date of the requester's actual receipt of the notice of indebtedness.  Id.  

In this case, the Veteran has reported that he was evicted and became homeless in May 2013, soon before the notice of indebtedness was sent to him, and that he remained homeless until February 2014.  He also has provided corroborating evidence of the homelessness.  This evidence includes a letter from his roommate, indicating that the eviction occurred in May 2013, as a result of the roommate losing his job.  

Consequently, the Board finds that the Veteran's homelessness constituted a circumstance beyond his control, which caused a significant delay in his receiving the notice of indebtedness.  

Further, given that the evidence reasonably indicates that his homelessness did not end until February 2014 and resolving all reasonable doubt in the Veteran's favor, the Board will credit the Veteran's assertion that he did not receive the notice of indebtedness until only a month prior to filing his waiver claim.  Accordingly, the waiver request is considered timely.  38 C.F.R. 
§ 1.963 (b)(2).

Regarding the merits of the Veteran's claim, a waiver of indebtedness may be authorized in a case in which collection of the debt would be against equity and good conscience.  38 U.S.C.A. § 5302 (b).  Equity and good conscience involves consideration variety of elements: (1) fault of the debtor, (2) balancing of the faults, (3) undue hardship, (4) whether recovery would defeat the purpose of the benefit, (5) unjust enrichment, and (6) changing position to one's detriment.  38 C.F.R. § 1.965.  The list of elements is not all-inclusive.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  The law also precludes waiver of recovery of an overpayment or waiver of collection of any indebtedness where any one of the following elements is found to exist: (1) fraud; (2) misrepresentation; or (3) bad faith.  38 U.S.C.A.  § 5302 (c) (West 2002); 38 C.F.R. § 1.965 (b). The Board does not find a basis in the record for concluding that fraud, misrepresentation or bad faith are present in this case.  38 U.S.C.A. § 5302 (c) (West 2002); 38 C.F.R. § 1.965 (b).   

The evidence does indicate that the Veteran may bear some fault for the creation of this debt as he did not inform VA of the difficulties he was having with attendance at the Institute.  There is also an element of unjust enrichment in that the Veteran was provided monetary housing assistance and money for supplies for the express purpose of helping complete an educational program, which he did not complete.  However, the Board does not consider the tuition and fees assistance the Veteran received as involving any significant unjust enrichment, as these were apparently paid directly to the Institute; there is no indication that any of the fees were refunded to him; and it does not appear that the Veteran benefitted in any significant way from his limited attendance at the Institute.  

Additionally, based on the evidence of record, recovery of the overpayment in this case represents an undue hardship.  In this regard, the evidence appears to indicate that the Veteran has only recently been able to obtain stable housing.  The evidence also appears to indicate his only income is his monthly service-connected disability payments, which for a single Veteran being compensated at the 70 percent rate amounts to approximately $1334 per month.  Thus, after paying rent and other living expenses, it does not appear he has any remaining income available for debt repayment.  Accordingly, resolving all reasonable doubt in the Veteran's favor, recovery of the debt is against equity and good conscience based on the presence of undue hardship and waiver of the overpayment is warranted.  38 U.S.C.A. § 5302 (b); 38 C.F.R. § 1.965.    

In respect to any future Post 9/11 GI Bill educational endeavors, if any, the Veteran is advised to exercise great care to ensure that any program he chooses is a good fit for his current educational goals and health status and that the program has reasonable policies in place for refunding tuition and fees should unforeseen circumstances require him to withdraw.  He is also advised to ensure that he promptly communicates to VA any change in his enrollment status.  


ORDER

The Veteran's request for waiver of recovery of an overpayment of Chapter 33 (Post 9/11 GI Bill) educational benefits in the amount of $19,110.75 was timely filed.  

Waiver of recovery of an overpayment of Chapter 33 (Post 9/11 GI Bill) educational benefits in the amount of $19,110.75 is granted subject to the regulations governing the payment of monetary awards.
  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
    
Department of Veterans Affairs


